Citation Nr: 0328008	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative arthritis of the lumbar spine with 
limitation of motion, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the thoracic spine with pain on motion, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1985 until March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO granted a 40 percent evaluation for 
low back strain with degenerative arthritis of the lumbar 
spine with limitation of motion effective from September 22, 
1997.  The RO also confirmed and continued a 10 percent 
evaluation for degenerative arthritis of the thoracic spine 
with pain on motion and denied entitlement to a TDIU.  

The Board issued a decision in May 2001 wherein increased 
evaluations for low back strain with degenerative arthritis 
of the lumbar spine with limitation of motion and for 
degenerative arthritis of the thoracic spine with pain on 
motion were denied.  The issue of entitlement to a TDIU was 
remanded to the RO for additional development and 
readjudication.  

The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The CAVC did not address the merits of the remanded TDIU 
rating claim because no final Board decision had been entered 
with respect to that claim and it was not, therefore, 
properly before the CAVC.  See 38 U.S.C.A. § 7252(a); Howard 
v. Gober, 220 F. 3d 1341, 1344 (Fed. Cir. 2000); see also 
38 C.F.R. § 20.1100(b) (2002).  

In February 2003 the CAVC issued a decision wherein the 
Board's decision was vacated and the matter was remanded for 
further adjudication consistent with the opinion.  



The CAVC found that it was premature for the Board to decline 
extraschedular consideration on the appellant's claim for an 
increased rating of his back disabilities where the record 
was significantly incomplete in relevant areas probative to 
the issue of employability.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

There was a significant change in the law during the pendency 
of the veteran's appeal of the November 1999 rating decision.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  




The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The Board notes that the VA General Counsel, in VAOPGCPREC 
11-00, appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the VA regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of VA, and 
regulations of VA, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and was pending on appeal to the Board at the time of 
enactment of the VCAA.  The CAVC has vacated the Board's May 
2001 decision and the case has been returned to the Board.  
Accordingly, the VCAA is clearly applicable.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).  


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board's review finds that the veteran has not been 
informed as to which evidence VA will provide and which 
evidence he is to provide.   

It was noted in a concurring opinion to the CAVC's February 
2003 decision that the veteran identified "YRMC" records in 
his April 1999 statement; however, there was no indication 
either of VA's reasonable efforts to obtain these records or 
of notification to the veteran of the reason for its failure 
to obtain such records.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board notes that the RO in March 2003 issued a deferred 
rating decision on the claim of entitlement to a TDIU until 
VA Central Office reviewed the case and issued a 
determination.  The claims file contains a recent 
determination by VA Central Office, however, the RO has not 
issued a rating decision.  

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra and in 
accordance with the recent decision by 
the CAFC in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, supra, 
as well as any other applicable legal 
precedent.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response. 

4.  The VBA AMC should request additional 
identifying information regarding 
"YRMC" where the veteran received 
treatment in October and November 1998 
according to his April 1999 statement.  
After receipt of such information and any 
necessary authorization for release of 
records, the VBA AMC should request the 
veteran's treatment records.

5.  Thereafter, the VBA AMC should 
readjudicate this claim to include the 
issue of entitlement to an extraschedular 
rating for each of the back disabilities.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


